Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 19, 2020

                                      No. 04-20-00066-CV

                IN THE INTEREST OF A.R., M.R., K.G.D.R., CHILDREN,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-00255
                       Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER
        On January 30, 2020, appellant filed a notice of appeal stating her intent to appeal a final
decree of termination signed on January 13, 2020. The clerk’s record was filed on February 7,
2020. Although the clerk’s record contains the judge’s notes, the clerk’s record does not contain
an order terminating appellant’s parental rights. See In re L.H., No. 04-13-00174-CV, 2013 WL
3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (noting judge’s notes do not
constitute a final order) (mem. op.). In response to this court’s inquiry, the trial court clerk
confirmed the trial court has not signed a final order. “[A]n appeal may be prosecuted only from
a final judgment.” N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).
Because no final order has been entered in the underlying case, appellant is ORDERED to show
cause in writing within ten days from the date of this order why this appeal should not be
dismissed for lack of jurisdiction.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court